The opinion of the court was delivered by
Lowrie, C. J.
A judgment that is transferred from one county to another, under the Act of 16th April 1840, bears a very strong analogy to a testatum execution. It is transferred only to facilitate its enforcement, but with a right to all the writs of scire facias that may be needed for that purpose. The primary judgment is still the principal one, and the court where that is, can alone take any action operating on the judgment itself, in any other way than by satisfaction, in the proper sense of the term. The court having the certified and secondary judgment, cannot inquire into its merits at all. And because it is a secondary judgment, it can stand only for its own costs, at the most, if the primary judgment be satisfied or set aside. And if the court having the primary judgment, order it to be satisfied, or set aside, the further process on the secondary judgment is peremptorily to be arrested, except for its own costs, in a proper case. Among equal courts, that which has the primary control of a question has the absolute control, and it alone, or its superiors, can correct its errors.
The Common Pleas of Blair county, having the primary control of this case, had authority to order the money to be paid into court, and satisfaction to be entered. If they proceeded erroneously, they must be corrected by appeal from them. Their record does not come up on this writ of error; but, it being needed for our inspection in this case, we could require a copy of it by certiorari; and therefore, the parties exhibit us a copy without requiring a certiorari.
The order staying the execution is affirmed, and the record remitted.